Elliott, J.
The appellants were prosecuted in the may- or’s court of the city of Jeffersonville for keeping a ferry and ferry boat on the Ohio river, and ferrying persons across said river for pay, from a point within the corporate limits of the city, without having first procured a license therefor from the common council of said city
Judgment was rendered against the appellants, and they appealed to the Circuit Court. In the latter court, judg*194ment was again rendered against them, for $20 and costs, to which they excepted, and appeal to this court.
It. Crawford, for appellant.
T. L. Smith, M. C. Kerr and C. L. Dunham, for appellee.
The case comes directly within the decision of this court in the. case of Duckwall et al. v. The City of New Albany, 25 Ind. 283, in which it was held that the act for the incorporation of cities did not authorize them to require the owners and keepers of ferries within the city limits to procure a license from the city authorities. The judgment must therefore be reversed.
The judgment is reversed,, with costs.